Citation Nr: 0624352	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-11 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to separate 10 percent ratings for service-
connected tinnitus on the basis of involvement of each ear.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1976 to July 
2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision of the RO.  



FINDING OF FACT

The veteran experiences recurrent tinnitus for which he has 
already been assigned an evaluation of 10 percent under the 
applicable rating criteria.  



CONCLUSION OF LAW

A separate 10 percent rating for the service-connected 
tinnitus may not be assigned as a matter of law.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 (2006); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, through his representative, asserts that he is 
entitled to separate 10 percent disability ratings for the 
service-connected tinnitus because the manifestations involve 
each ear.  


Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005)).  

VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of VCAA, which are now codified at 
38 C.F.R. § 3.159.  

The duty to notify and assist provisions of VCAA are 
potentially applicable to all claims filed on or after 
November 9, 2000, the date of enactment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The veteran's claim for separate ratings was filed in 
February 2003, after enactment of VCAA.  The United States 
Court of Appeals for Veterans Claims (Court) has held, 
however, that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.").  

In present case, the facts are not in dispute; the resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the rating of the service-connected 
tinnitus.  

As explained hereinbelow, evidence of a bilateral disability 
would not change the outcome of the appeal.  

VA has no further duty, therefore, to notify the veteran of 
the evidence needed to substantiate his claim, or to assist 
him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim.  See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).  


Analysis

The medical evidence shows that the veteran suffers from 
tinnitus, which has been found to be related to his active 
duty service.  In a June 2002 rating decision, the RO granted 
service connection for tinnitus and assigned a single 
10 percent rating effective on August 1, 2000, for tinnitus 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  

In February 2003, the veteran claimed that the RO's June 2003 
grant of a 10 percent rating was clearly and unmistakably 
erroneous.  The RO continued the 10 percent rating in a 
February 2003 rating decision.  

Significantly, Diagnostic Code 6260 was subsequently revised, 
effective on June 13, 2003, to clarify that only a single 
10 percent evaluation is to be assigned for service-connected 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2005).  

The case at hand had recently been subject to a VA-wide stay 
on account of litigation before the United States Court of 
Appeals for Federal Claims (Federal Circuit) concerning the 
question of whether VA's regulations effective prior to June 
2003 required dual evaluations for bilateral tinnitus.  

In the veteran's April 2003 Notice of Disagreement, the 
veteran, through his  representative, asserted that separate 
evaluations for bilateral tinnitus were warranted in the 
present case.  

In the August 2005 informal hearing presentation, the 
representative cited to Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), in which the Court held that, with regard 
to tinnitus, 38 C.F.R. § 4.25(b) allowed for a separate 
evaluation for each service-connected disability arising from 
a single disease, unless otherwise provided.  

The decision cited by the representative, however, has since 
been reversed by the Federal Circuit to the extent that the 
lower Court had incorrectly held that Diagnostic Code 6260 
required the assignment of dual evaluations for bilateral 
tinnitus.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit cited to the significance of VA's 
interpretation of its own regulations and concluded that the 
Court erred in not deferring to that interpretation, which in 
this case would limit the rating of tinnitus to a single 
evaluation regardless of whether the disability was 
unilateral or bilateral in nature.  

The Federal Circuit similarly noted that there was no 
language in the applicable diagnostic criteria clearly 
indicating that dual evaluations were required.  Id.  

In view of the Federal Circuit's decision in Smith, the 
interpretation of the pre-2003 version of Diagnostic Code 
6260 asserted by the veteran's representative must be 
rejected.  

For these reasons, the Board finds that the arguments of the 
veteran's representative are without legal merit, and the 
claim for a separate 10 percent disability evaluation for the 
service-connected tinnitus in this case must be denied by 
operation of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit).  



ORDER

The claim for a separate 10 percent rating for the service-
connected tinnitus on the basis of involvement of each ear is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


